department of the treasury internal_revenue_service washington d c date cc dom fs p si number release date uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel from assistant chief_counsel field service cc dom fs subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c d date date date date date date date dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree issue s does the closing_agreement between a and the service bind a to a determination that its dealer relationship intangible was not of a character subject_to the allowance for depreciation what factual development is needed to determine if the dealer relationship intangible is of a character subject_to the allowance for depreciation under pre-197 law conclusion yes the closing_agreement clearly indicates that the parties agreed that the dealer relationship intangible was not of a character subject_to the allowance for depreciation to determine the character of the dealer relationship intangible you must look at c’s records on turnover in its dealer network for several years prior to the sale to b because the ascertainable life must be determined as of the close of the first year b could have first taken depreciation facts b was a wholly-owned subsidiary of a on date b purchased certain assets from c which included a customer-based_intangible dealer relationship intangible consisting of dealers who had previously entered into written dealer sales and service agreements with c in date b was included in the consolidated federal corporate_income_tax return filed by a as a result of an examination of a’s date return a closing_agreement between the service and a was struck and signed by the parties in date this closing_agreement provided in pertinent part whereas a dispute has arisen between the parties hereto as to iii whether when and to what extent the taxpayer’s unadjusted tax basis in each of the acquired assets may be depreciated amortized or otherwise deducted or recovered for federal_income_tax purposes whereas a dispute has arisen between the parties hereto as to whether when and to what extent the c acquisition expenditures are capitalizable and iii whether when and to what extent the c acquisition expenditures that are capitalizable may be depreciated amortized or otherwise deducted or recovered for federal_income_tax purposes whereas the parties hereto desire to resolve with finality the tax consideration issues and the c acquisition expenditures issues now it is hereby determined and agreed for federal_income_tax purposes as follows tax consideration issues deductions for depreciation and or amortization under sec_167 and or sec_168 for the original unadjusted tax basis of the acquired assets identified on exhibit attached hereto and incorporated herein by reference for all purposes are allowed the taxpayer as set forth on such exhibit the depreciable and or amortizable_basis the date placed_in_service the useful_life in years and the depreciation and or amortization_method for each of such acquired assets is as set forth on such exhibit c acquisition expenditures issues us dollar_figurea of the c acquisition expenditures are allowed the taxpayer as ordinary deductions under sec_162 and the taxable years in which the taxpayer is entitled to such deductions are as set forth on exhibit attached hereto and incorporated herein by reference for all purposes the remaining us dollar_figureb of the c acquisition expenditures are capital expenditures and are allocable to certain of the acquired assets the allocation of such amount to such acquired assets is as set forth on exhibit attached hereto and incorporated herein by reference for all purposes to the extent the taxpayer is allowed deductions for depreciation and or amortization under sec_167 and or sec_168 for the original unadjusted tax basis of an acquired asset under the provisions of sec_3 hereof the taxpayer is also allowed deductions for depreciation and or amortization under sec_167 and or sec_168 for any additional unadjusted tax basis added to such acquired asset under the provisions of section hereof with respect to the additional unadjusted tax basis added to such acquired assets however the depreciable and or amortizable_basis the date placed_in_service the useful_life in years the depreciation and or amortization_method the amount of the deductions for depreciation and or amortization under sec_167 and or sec_168 and the taxable years in which the taxpayer is allowed such deductions are as set forth on exhibit attached hereto and incorporated herein by reference for all purposes dealer relationships the aggregate amount of the original unadjusted tax basis and the additional unadjusted tax basis allocated to the acquired asset identified as dealer relationships on exhibit sec_2 and attached hereto is usdollar_figurec the taxpayer will be entitled to deduct such aggregate amount allocated to the acquired asset identified as dealer relationships on exhibit sec_2 and attached hereto upon such time as the last c dealer has ceased the business of selling and servicing the taxpayer’s new agricultural equipment this agreement is final and conclusive except the matter it relates to may be reopened in the event of fraud malfeasance or misrepresentation of material fact it is subject_to the internal_revenue_code sections that expressly provide that effect be given to their provisions including any stated exception for code sec_7122 notwithstanding any other law or rule_of law and if it relates to a tax period ending after the date of this agreement it is subject_to any law enacted after the agreemnt date that applies to that tax period by signing the parties certify that they have read and agreed to the terms of this document exhibit provides that the dealer relationships have an original unadjusted tax basis of dollar_figured exhibit lists the intangible assets that the parties have agreed are depreciable or amortizable exhibit does not include the dealer relationship intangible among its list of depreciable assets exhibit lists the taxable years in which the taxpayer is entitled to ordinary deductions under sec_162 with respect to the c acquisition expenditures and the amounts of such deductions exhibit itemizes the allocation of the additional unadjusted tax basis among certain of the acquired assets and depreciation and or amortization deductions with respect to the additional unadjusted tax basis allocated to such acquired assets dealer relationships is listed but unlike other assets it shows no useful_life no depreciation and or amortization_method and no deductions for depreciation and or amortization in date a formed a new corporation known as d as part of a plan to make an initial_public_offering of stock for d a reorganized b and its related subsidiaries into one business and transferred the business and assets of b into d the dealer relationship intangible was included in the assets sold to d as part of this reorganization b and d did not allocate any of the purchase_price to this asset b claimed an ordinary_loss in the amount of dollar_figuree on a’s consolidated_return the commissioner determined that pursuant to the closing_agreement this amount should be reported as a capital_loss as of this date this case is in nondocketed status law and analysis effect of closing_agreement under sec_1221 an asset is not a capital_asset if it is property used in a trade_or_business which is subject_to the allowance for depreciation if an asset is a capital_asset then a loss taken with respect to that asset is a capital_loss therefore the crux of the issue is whether the closing_agreement reflects an agreement by the parties that the dealer relationship intangible was not subject_to the allowance for depreciation an agreement that the dealer relationship intangible was not depreciable would mean that it is a capital_asset and any loss taken with respect to that asset should be a capital_loss both parties agree that the closing_agreement is binding yet the parties disagree as to the proper interpretation of the document district_counsel contends that the closing_agreement clearly reflects that the dealer relationship intangible was not subject_to the allowance for depreciation the taxpayer asserts that there is no explicit statement in the document expressing that the dealer relationship intangible is nondepreciable therefore the closing_agreement does not address the issue and is not binding on that topic if the closing_agreement is not binding on that topic then it must still be determined whether the dealer relationship intangible is subject_to the allowance for depreciation and thus whether losses taken with respect to the asset are ordinary sec_7121 closing agreements provides finality -if such agreement is approved by the secretary such agreement shall be final and conclusive and except upon a showing of fraud or malfeasance or misrepresentation of a material fact - the case shall not be reopened as to the matters agreed upon or the agreement modified by any officer employer or agent of the united_states and in any suit action or proceeding such agreement or any determination assessment collection payment abatement refund_or_credit made in accordance therewith shall not be annulled modified set_aside or disregarded courts have unanimously held that closing agreements are meant to determine finally and conclusively a taxpayer’s liability for a particular tax_year 146_f3d_729 9th cir yet a closing_agreement is subject_to the ordinary principles of contract law and interpretation see 100_tc_319 courts enforce the plain meaning of the agreement as drawn from its entirety 105_tc_157 the closing_agreement preamble applies to a dispute between the parties as to whether when and to what extent the taxpayer’s unadjusted tax basis in each of the acquired assets may be depreciated amortized or otherwise deducted or recovered for federal_income_tax purposes further the agreement announces whereas the parties hereto desire to resolve with finality the tax consideration issues and the c acquisition expenditure issues now it is hereby determined and agreed for federal_income_tax purposes thus by its own terms the agreement proposes to resolve the issue of the character of the dealer relationship intangible in hopkins a similar closing_agreement preamble provided whereas the parties wish to resolve with finality the federal_income_tax consequences of their investment in the partnership the court found that the taxpayer specifically agreed to have her tax_liability determined by the closing_agreement and that it was her duty to reserve in the closing_agreement any possible theories that she might want to later raise id f 3d pincite as stated in paragraph exhibit identifies deductions for depreciation under sec_167 useful lives and depreciation methods exhibit sets forth intangibles which are subject_to depreciation it does not however include the dealer relationship intangible as an intangible asset subject_to depreciation because the closing_agreement states as its purpose the resolution of the depreciable nature of the assets the non-inclusion of dealer relationship intangible on exhibit supports that the parties agreed that the dealer relationship intangible is not depreciable moreover under paragraph to the extent taxpayer is allowed any depreciation_deductions it will also be allowed deductions for depreciation for any additional unadjusted tax basis added to the acquired asset as shown on exhibit on exhibit the dealer relationship intangible is allocated additional unadjusted tax basis however under the column for useful lives depreciation amortization_method and amount_of_deductions for depreciation for taxable years date through date nothing is shown for the dealer relationship intangible therefore the dealer relationship intangible clearly is not depreciable in that exhibit would show depreciation for the dealer relationship intangible to the extent any was allowed even more fatal to taxpayer’s argument is paragraph which sets forth the treatment for dealer relationships the taxpayer will be entitled to deduct such aggregate amount allocated to the acquired asset identified as ‘dealer relationships’ on exhibit sec_2 and attached hereto upon such time as the last c dealer has ceased the business of selling and servicing the taxpayer’s new agricultural equipment by allowing basis recovery only upon the cessation of all dealer relationships the agreement acknowledges that the dealer relationship intangible is a nondepreciable intangible the loss allowed at the cessation of the dealer relationships is a sec_165 loss contrary to taxpayer’s assertion although sec_165 addresses losses from sales or exchanges of capital assets it does not limit sec_165 losses to only sales or exchanges of capital assets for example worthless securities losses are losses from capital assets and they are allowed under sec_165 the closing_agreement purports to resolve the issue of the depreciation of acquired assets the exhibits set forth which assets could be depreciated the dealer relationship intangible was not included paragraph states precisely when the basis in the dealer relationships may be recovered it does not allow for depreciation if that issue were unagreed it could have been expressly reserved it was not taxpayer argues from an alleged absence of language that the dealer relationship intangible is depreciable whereas we can point to three paragraphs two exhibits and the preamble to support the interpretation that the dealership relationship intangible is not of a depreciable character see 45_f3d_1085 7th cir there is no purchase in the language of the agreement for the taxpayer’s position whereas the government’s has the support of the language moreover the contract is not ambiguous if meaning can be inferred by the court from the contract id read in its entirety the plain meaning of the closing_agreement clearly reflects an agreement by the parties that the dealer relationship intangible was of a nondepreciable character to the extent resort to extrinsic evidence is appropriate it should be noted that the closing_agreement was executed by both parties in date the service prevailed on a similar customer-based_intangible issue in newark morning ledger v united_states in date 945_f2d_555 3rd cir the supreme court did not reverse and hold against the service’s position until date 507_us_546 thus during the time frame of the negotiations concerning the closing_agreement it was the service’s position that the dealer relationship intangible was not depreciable as a separate asset but was nondepreciable thus when the closing_agreement lists dealer relationships as an intangible asset on exhibit but excludes it from the list of depreciable intangible items on exhibit this reflects that the parties have agreed to not treat the dealer relationship intangible as a depreciable asset this is further borne out in exhibit which shows no useful_life amortization_method or amount of amortization deduction for dealer relationships an examination of the closing_agreement evaluated by its terms and the state of the law at the time it was entered into should not inquire into the subsequent supreme court holding in newark morning ledger other subsequent decisions on this issue or later recognition by the service of customer based intangible assets as depreciable assets determination of the character of the dealer relationship intangible for an intangible asset to qualify for a depreciation deduction a taxpayer must prove that the asset can be valued and the asset had a useful_life the duration of which could be ascertained with reasonable accuracy newark morning ledger u s pincite the determination is a factual one id it is our understanding that there is no issue between the parties that the asset had an ascertainable value to establish the life of an intangible sec_1_167_a_-1 provides for the purpose of sec_167 the estimated_useful_life of an asset is not necessarily the useful_life inherent in the asset but is the period over which the asset may reasonably be expected to be useful to the taxpayer in his trade_or_business or in the production of his income this period shall be determined by reference to his experience with similar_property taking into account present conditions and probable future developments thus in order to determine the life of the dealer relationship intangible reference to taxpayer’s experience with the asset is necessary the reasonableness of taxpayer’s claim should be determined upon the basis of conditions known to exist at the end of the first taxable_period when the depreciation is claimed 84_tc_476 depreciable life is computed prospectively not retrospectively id in our case the relevant period would be the first taxable_year in which taxpayer could have asserted a deduction for the dealer relationship intangible ie date the year b acquired the dealer relationship intangible from c hence the relevant experience would be c’s experience with the longevity of its dealer relationships review of several years of c’s records is necessary to develop the basic data to reasonably support an assertion of a depreciable life if any case development hazards and other considerations assistant chief_counsel by harve m lewis chief passthroughs special industries branch field service division
